Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 6, 2022

                                    No. 04-22-00030-CR

                                   Jorge Rene VELASCO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016-CRN-000108-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
        On March 23, 2022, we ordered court reporter David Laurel to file his portion of the
reporter’s record by April 22, 2022. On May 3, 2022, Mr. Laurel filed a notification of late
record requesting an extension until May 20, 2022. After consideration, we grant the extension
and order Mr. Laurel to file his portion of the record by May 20, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court